IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    April 18, 2006 Session

              PATRICIA ROUNDS v. KATHLEEN L. CALDWELL

                       Appeal from the Circuit Court for Shelby County
                         No. CT-002143-04      Kay S. Robilio, Judge



                     No. W2005-01139-COA-R3-CV - Filed May 15, 2006


This is an action for damages for alleged legal malpractice in the handling of a lawsuit in a federal
district court. This case was dismissed on motion for summary judgment because the cause of action
accrued more than one year before suit was filed. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM H. INMAN , SP . J., delivered the opinion of the court, in which ALAN E. HIGHERS and DAVID
R. FARMER , J.J., joined.

Patricia Rounds, Pro se.

Samuel J. Muldavin, Memphis, Tennessee, attorney for appellee, Kathleen L. Caldwell.

                                            OPINION

        This complaint was filed April 14, 2004, alleging that the Plaintiff employed the Defendant
to represent her in a federal court action which the attorney wrongfully settled for an unreasonable
amount without the Plaintiff’s consent. The Plaintiff became aware of this conduct no later than
June 20, 2001, the date on which she filed a complaint with the Board of Professional Responsibility
alleging the same conduct as alleged in this action. These facts are not disputed.

        Tennessee Code Annotated section 28-3-104(a)(2) provides that suits against attorneys for
malpractice shall be commenced within one year after the cause of action has accrued. An action
for damages for legal malpractice accrues when the client (here, the Plaintiff) suffers a legally
cognizable injury resulting from an attorney’s negligence or wrongful conduct, known to the client
or should have been known. Cherry v. Williams, 36 S.W.3d 78, 83 (Tenn. Ct. App. 2000). The
Plaintiff was admittedly aware of the purported malpractice of the Defendant nearly three years
before she filed this suit.
        She argues that the Defendant somehow concealed her wrongful conduct which the Plaintiff
did not discover until the procedures with the Board of Professional Responsibility had been
concluded, thereby tolling the running of the statute of limitations for a time sufficient to validate
the filing of this action. But, the complaint filed with the Board essentially alleged the same
wrongful acts of the Defendant as alleged in this action, which concludes the issue as a matter of law.
See, Hill v. Moncier, 122 S.W.3d 787 (Tenn. Ct. App. 2003); Swett v. Binkley, 104 S.W.3d 64 (Tenn.
Ct. App. 2002).

       The judgment is affirmed with costs assessed to the Appellant.



                                                       ___________________________________
                                                       WILLIAM H. INMAN, SPECIAL JUDGE




                                                 -2-